DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 04/07/22.

Election/Restrictions
4.	Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 07, 2022.
Applicant’s election without traverse of Invention I directed to Claims 1 -24 in the reply filed on 10 April 2019 is acknowledged.

Claim Objections
5. 	Claim 21 is objected to because of the following informalities:
	- Claim 21, line 1 objected to because of the minor typographical error "The method of claim 17, where a scale…”
- Claim 21, line 2 does not end with a period. See MPEP 608.01 (m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2, 6-7, 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann et al., (“Peschmann”) [US-2016/0025888-A1] in view of “Computer Vision for X-Ray Testing” by Domingo Mery (“Mery”)
Regarding claim 1, Peschmann discloses a method of scanning an object using an X-ray scanner having a scanning volume (Peschmann- ¶0002, invention relates generally to X-ray based methods and systems for detection of concealed threats, and threat resolution, and more specifically to improved methods and systems, for the detection of concealed threats, such as explosives. Optionally, the present invention uses a multiple stage scanning system to process luggage for the detection of concealed threats), comprising:
transporting the object through the scanning volume using a conveyor (Peschmann- Fig. 12 and ¶0125, X-ray tube 1240 generates a preferably conical beam 1242 of X-rays that pass through a three-dimensional imaging field, through which baggage 1205 is transported by the conveying system 1235. After the conical X-ray beam 1242 [the scanning volume] passes through baggage 1205 transported through the imaging field, it is received by detector array 1245, which in turn generates signals representative of the densities of exposed portions of baggage 1205. Conical beam 1242 thus defines the scanning volume or imaging field);
irradiating the object with X-rays generated by a plurality of X-ray sources arranged around the scanning volume (Peschmann- Fig. 3 shows X-ray sources 370, 371 arranged around the region defined by tunnel 380 where the scanning volume included; ¶0066, Behind each slit collimator, a thin sheet of X-rays 310 is formed […] Wherever in the system radiation has to be transmitted from X-ray sources 370, 371 [X-ray sources] and through the region defined by tunnel 380 […] The two X-ray sources and their fans point in different directions; Fig. 5 and ¶0088, The scatter signal is generated by positioning the target region 545, identified in the first stage scan, between the beam forming apertures, irradiating that region 545 using the conical beam 542 [the scanning volume], and making sure scatter radiation from the target region 545 can be detected by the scatter detector. The target region 545, often contained within a container 550, is in the shape of a tube or ring 545 and is referred to as the inspection volume or inspection region; Fig. 12 and ¶0125, After the conical X-ray beam 1242 passes through baggage 1205 transported through the imaging field, it is received by detector array 1245, which in turn generates signals representative of the densities of exposed portions of baggage 1205);
detecting X-rays transmitted through the object using a detector array positioned between the X-ray source and the scanning volume (Peschmann- Fig. 4 and ¶0075-0077 discloses detector arrays 200 and 201 [detector array] positioned between the X-ray generators 170 and 171 [the X-ray source] and X-ray projections 330, 331 [scanning volume]; ¶0029, The X-ray signature characteristic is a diffraction pattern, also called scatter spectrum; Fig. 11 and ¶0157, While reflected X-ray spectrum 1120 is being recorded, diffraction detector unit 1110 acquires a diffraction spectrum 1115 [detector array] in the transmission direction. The X-rays that are transmitted from the primary beam after passing through the object under inspection are detected by diffraction detector unit 1110 [detecting X-rays transmitted through the object using a detector array]), wherein the detector array has a plurality of multi-energy detector modules arranged around the scanning volume (Peschmann- ¶0094, A preferred transmission detector comprises a 16 channel array of dual energy detectors. The detector array further comprises pairs of detectors, including a low energy channel that receives and measures a first amount of radiation first (low energy) and a high energy channel that receives and measures a substantial portion of the balance of radiation (high energy) [multi-energy detector modules]; ¶0124, Dual energy X-ray techniques for energy-selective reconstruction of X-ray CT images are particularly useful in indicating a material's atomic number in addition to indicating the material's density […] present invention describes the details in connection with single-energy data, it should be understood that the description is applicable to multiple-energy techniques as well);
analyzing reconstructed image data of the object being inspected to identify a potential threat object within the object by classifying the potential threat object (Peschmann- ¶0022, analyzing the image using an algorithm to evaluate regions of objects based upon a threshold level; ¶0124, Dual energy X-ray techniques for energy-selective reconstruction of X-ray CT images are particularly useful in indicating a material's atomic number in addition to indicating the material's density; ¶0138, while the first stage scans continually move baggage (at a certain speed) additional time is required for processes such as scanned slice reconstruction, automatic threat detection, and threat localization. During this further processing, the baggage is moved out from the first stage portion of the system and awaits a decision on whether the second stage scanning is required. If further scanning is required, the bag keeps moving undisturbed and is subsequently transferred to the S-I conveyor; ¶0144-0145, classifying objects in a generated image of an object under inspection, identifying suspicious areas that may be special nuclear materials (SNM) or high-Z gamma-ray shielding, which could conceal radioactive materials or radiological dispersal devices (i.e. “dirty bombs”) […] automatically detecting and classifying objects with high-atomic number (high-Z) materials or nuclear threats in radiographic images of vehicles and/or cargo, without requiring additional image scans [identify a potential threat object within the object by classifying the potential threat object]), wherein the classifying comprises identifying voxels of the potential threat object in the voxels of the image of the object (Peschmann- ¶0127, Voxels in a specified density range, which are physically adjacent in three dimensions and have a density variation less than a predetermined threshold are grouped and assigned with a label for identification [classifying comprises identifying voxels]. Because this adjacency check is performed in three dimensions, thin regions of any shape in any orientation are readily identified. Further, the number of voxels in each region [voxels of the image of the object] is determined and compared to a threshold […] Large contiguous regions, that is, regions containing more voxels than a preset threshold, are identified as suspect [identifying voxels of the potential threat object]. The mass contained in any suspect region(s) is then calculated by multiplying the volume of each voxel in the region by its density. If the resulting mass is greater than a preset threshold, for example, 1000 grams, the region is tentatively identified as a threat region.); and
displaying the  image data as an image on a display (Peschmann- ¶0025, The images are then subjected to a set of image interpretation algorithms, also processed by the processors, to identify target regions in the images and also generate a three dimensional image map of the container to be displayed on a monitor; ¶0138, while the first stage scans continually move baggage (at a certain speed) additional time is required for processes such as scanned slice reconstruction), wherein the displaying comprises isolating the potential threat object with spatial and contextual information relative to the object (Peschmann- ¶0010, said multi-view X-ray inspection probe constructed to identify said suspicious region using several examination angles of said transmitted or scattered X-ray radiation, and also constructed to obtain spatial information of said suspicious region and to determine a geometry for subsequent examination; ¶0073, the images are analyzed by an operator who visually and approximately determines a plurality of X-ray image characteristics, such as degree of attenuation and projected area, associated with mass, atomic number (identified using image color coding), and shape. Operators also use contextual information, such as an X-ray opaque organic mass in a transistor radio or a suspiciously thick suitcase wall; ¶0081, radiographic images from the first stage scan are displayed on a computer monitor for visual inspection with target regions or potential threats identified. An operator may dismiss some of the identified regions or threats based on context, observation, or other analytical tools; ¶0115-0116, the inspection volume is subdivided [isolating]. By reducing the size of the inspection region, one can ensure that fewer differing materials occupy the same region and can therefore avoid the complex composite signals that get generated when multiple materials fill a single inspection region […] The resulting inspection region for each individual detection region is about one quarter of the full inspection volume. A subdivided inspection region provides a higher spatial resolution of the second stage inspection).
Peschmann does not explicitly disclose displaying the reconstructed image data as an image on a display, wherein the displaying comprises isolating the potential threat object.
However, Mery discloses 
displaying the reconstructed image data as an image on a display (Mery- Fig. 3.30 shows example of 3D reconstruction using three views displaying two 3D points were reconstructed using and the distance between these two 3D points was computed; page 104-105, section 3.6.2 3D Reconstruction from Two or More Views discloses reconstruction the corresponding 3D point M that has produced these projection points).
Mery further discloses 
isolating the potential threat object (Mery- page 110, section 4.1 Introduction,  Image segmentation: Regions of interest of the X-ray image are identified and isolated from their surroundings; page 138, 3rd paragraph, The method uses an edge detection algorithm to obtain an edge image with closed and connected contours around the real defects. Thus, we use region growing to isolate each region enclosed by edges. The idea is to extract features from this isolated region (e.g., area, average of gray value, contrast, etc.) that can be used in a classification strategy).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann to incorporate the teachings of Mery, and apply displaying reconstruction from two or more views into Peschmann’s method for displaying the reconstructed image data as an image on a display, wherein the displaying comprises isolating the potential threat object with spatial and contextual information relative to the object.
Doing so would provide for an improved scanning process.

Regarding claim 2, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the classifying (see Claim 1 rejection for detailed analysis) comprises visually highlighting the voxels of the potential threat object within a visually perceptible bounding box in the image (Peschmann- ¶0111, the detected scatter data is corrected for the effects of extraneous materials by pre-processing the data. The motion control system tracks where the inspection volume or region is located in relative to a specific reference point, such as the approximate outlines of the container, and relative to the conveyor system; ¶0127, the Voxels in a specified density range, which are physically adjacent in three dimensions and have a density variation less than a predetermined threshold are grouped and assigned with a label for identification; Mery- page 41, section 2.5 Baggage, It is interesting to highlight that series B0046, B0047 and B0048 (see for example Fig. 2.8) contains 600 X-ray images that can be used for automated detection of handguns, shuriken and razor blades (bounding boxes for these objects of interest are available as well); page 124, section 4.4 Edge Detection, 2nd paragraph, The edges of an X-ray image should show the boundary of objects, e.g., boundaries of defects in control quality of aluminum castings, boundaries of the weld in welding inspection and boundaries of objects in baggage screening; Fig. 4.15 shows Edge detection of an X-ray image of a pen-case. The edges correspond to the boundaries of the objects that are inside the pen-case).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann to incorporate the teachings of Mery, and apply highlighting and boundaries of objects in baggage screening into Peschmann’s method to visually highlighting the voxels of the potential threat object within a visually perceptible bounding box in the image.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the plurality of X-ray sources (see Claim 1 rejection for detailed analysis) are contained in a multi-focus X-ray source arranged around the scanning volume (Peschmann- Fig. 3 shows X-ray sources 370, 371 arranged around the region defined by tunnel 380 where the scanning volume included; ¶0066, Wherever in the system radiation has to be transmitted from X-ray sources 370, 371 [X-ray sources] and through the region defined by tunnel 380 […] The two X-ray sources and their fans point in different directions ; Fig. 5 and ¶0088, The scatter signal is generated by positioning the target region 545, identified in the first stage scan, between the beam forming apertures, irradiating that region 545 using the conical beam 542 [the scanning volume], and making sure scatter radiation from the target region 545 can be detected by the scatter detector).

Regarding claim 7, Peschmann in view of Mery, discloses the method of claim 6, and further discloses wherein the plurality of X-ray sources are a plurality of X-ray source points in the multi-focus X-ray source (Peschmann- Fig. 3 shows X-ray sources 370, 371 arranged around the region defined by tunnel 380 where the scanning volume included; ¶0066, Wherever in the system radiation has to be transmitted from X-ray sources 370, 371 [X-ray sources] and through the region defined by tunnel 380 […] The two X-ray sources and their fans point in different directions ; Fig. 5 and ¶0088, The scatter signal is generated by positioning the target region 545, identified in the first stage scan, between the beam forming apertures, irradiating that region 545 using the conical beam 542 [the scanning volume], and making sure scatter radiation from the target region 545 can be detected by the scatter detector).

Regarding claim 16, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the analyzing comprises enabling a user to interact with the reconstructed image data for at least one of classifying and isolating the image of the potential threat object with spatial and contextual information relative to the image of the object (Peschmann- ¶0010, said multi-view X-ray inspection probe constructed to identify said suspicious region using several examination angles of said transmitted or scattered X-ray radiation, and also constructed to obtain spatial information of said suspicious region and to determine a geometry for subsequent examination; ¶0073, the images are analyzed by an operator who visually and approximately determines a plurality of X-ray image characteristics, such as degree of attenuation and projected area, associated with mass, atomic number (identified using image color coding), and shape. Operators also use contextual information, such as an X-ray opaque organic mass in a transistor radio or a suspiciously thick suitcase wall; ¶0081, radiographic images from the first stage scan are displayed on a computer monitor for visual inspection with target regions or potential threats identified. An operator may dismiss some of the identified regions or threats based on context, observation, or other analytical tools; ¶0115-0116, the inspection volume is subdivided [isolating]. By reducing the size of the inspection region, one can ensure that fewer differing materials occupy the same region and can therefore avoid the complex composite signals that get generated when multiple materials fill a single inspection region […] A subdivided inspection region provides a higher spatial resolution of the second stage inspection; ¶0165, the operator can mark a location in the resultant X-ray images, whereupon the system can automatically check that location for the presence of a threat. With the added high-Z detection capability of the scanning system of the present invention, the operator can mark any location for testing for the presence of high-Z threat items).

Regarding claim 17, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the analyzing comprises enabling a user to interact with the reconstructed image data by receiving a first physical touch or clicking on the mouse of an area of a display that depicts a portion of the reconstructed image data (Peschmann- ¶0093, an operator actively identifies images that he or she believes corresponds to a potential threat. X-ray images from the first inspection stage are displayed to the operator, and the operator points to a suspicious object as it appears in both views. To support this functionality, operators use a computer system, comprising a mouse and monitor, to position cross hairs over the areas of interest on each of the images; ¶0165, the operator can mark a location in the resultant X-ray images, whereupon the system can automatically check that location for the presence of a threat. With the added high-Z detection capability of the scanning system of the present invention, the operator can mark any location for testing for the presence of high-Z threat items; ¶0124, Dual energy X-ray techniques for energy-selective reconstruction of X-ray CT images are particularly useful in indicating a material's atomic number in addition to indicating the material's density; ¶0138, while the first stage scans continually move baggage (at a certain speed) additional time is required for processes such as scanned slice reconstruction, automatic threat detection, and threat localization) and, in response to the first physical touch, visually isolating said portion of the reconstructed image data from a remainder of the portion of the reconstructed image data (Peschmann- ¶0115-0116, the inspection volume is subdivided [isolating]. By reducing the size of the inspection region, one can ensure that fewer differing materials occupy the same region and can therefore avoid the complex composite signals that get generated when multiple materials fill a single inspection region […] The resulting inspection region for each individual detection region is about one quarter of the full inspection volume. A subdivided inspection region provides a higher spatial resolution of the second stage inspection; ¶0165, the operator can mark a location in the resultant X-ray images, whereupon the system can automatically check that location for the presence of a threat).

Regarding claim 24, Peschmann in view of Mery, discloses the method of claim 21, and further discloses where the display comprises a touch screen and the interactive identification is enabled by touch operations on the touch screen (Peschmann- ¶0093, an operator actively identifies images that he or she believes corresponds to a potential threat. X-ray images from the first inspection stage are displayed to the operator, and the operator points to a suspicious object as it appears in both views. To support this functionality, operators use a computer system, comprising a mouse and monitor, to position cross hairs over the areas of interest on each of the images).


8.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Rothschild et al., (“Rothschild”) [WO-1998002763-A1]
Regarding claim 3, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the classifying (see Claim 1 rejection for detailed analysis) comprises visually highlighting the voxels of the potential threat object (see Claim 1 rejection for detailed analysis) with optical properties  (Mery- Fig. 5.15 shows HOG descriptors of an X-ray image of a fruit. The descriptors give information about shape and appearance; page 179, section 5.4.4 Scale-Invariant Feature Transform, Illumination invariant).
The prior art does not explicitly discloses the voxels of the potential threat object with optical properties that are different from optical properties of remaining voxels of the object in the image.
However, Rothschild discloses 
the voxels of the potential threat object with optical properties that are different from optical properties of remaining voxels of the object in the image (Rothschild- page 3, 1st paragraph, The method has the steps of illuminating the enveloping surface with penetrating radiation propagating substantially along a beam axis, measuring a profile of penetrating radiation side-scattered by the concealed material, and locating the edges of the material on the basis of a profile of penetrating radiation side-scattered by the concealed material; page 12, 4th paragraph, the volume elements or "voxels" on the surface of the container being inspected which give rise to a side scatter signal are located. The measured side scatter signal coming from each of these voxels is compared to the signal that would be expected from a similar voxel located on the same surface of a similar container known to contain no sheet explosive. Voxels that have a significantly larger scatter signal than the expected value are marked as having excess scatter. Regions of the suitcase or container surface that have a high density of voxels with excess scatter are considered to potentially conceal sheet explosive).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Rothschild, and apply illuminating the enveloping surface into Peschmann/Mery’s method for visually highlighting the voxels of the potential threat object with optical properties that are different from optical properties of remaining voxels of the object in the image.
Doing so would provide efficient strategies to discriminate threat items from the general background.

Regarding claim 4, Peschmann in view of Mery and Rothschild, discloses the method of claim 3, and further discloses wherein the optical properties (see Claim 1 rejection for detailed analysis) comprise illuminating the potential threat object with a color that is different from the remaining voxels of the object in the image, edge highlighting, or sampling (Rothschild- page 3, 1st paragraph, The method has the steps of illuminating the enveloping surface with penetrating radiation propagating substantially along a beam axis, measuring a profile of penetrating radiation side-scattered by the concealed material, and locating the edges of the material on the basis of a profile of penetrating radiation side-scattered by the concealed material; page 12, 4th paragraph, the volume elements or "voxels" on the surface of the container being inspected which give rise to a side scatter signal are located. The measured side scatter signal coming from each of these voxels is compared to the signal that would be expected from a similar voxel located on the same surface of a similar container known to contain no sheet explosive. Voxels that have a significantly larger scatter signal than the expected value are marked as having excess scatter. Regions of the suitcase or container surface that have a high density of voxels with excess scatter are considered to potentially conceal sheet explosive; Mery- page 124, section 4.4 Edge Detection, Before we begin a more detailed description of edge detection, it is worthwhile to highlight some aspects of its relevance in the analysis of X-ray images. The edges of an X-ray image should show the boundary of objects, e.g., boundaries of defects in control quality of aluminum castings, boundaries of the weld in welding inspection and boundaries of objects in baggage screening [edge highlighting]).

Regarding claim 5, Peschmann in view of Mery, discloses the method of claim 3, and further discloses wherein the highlighting with optical properties comprises illuminating the potential threat object with an opacity that is different from the remaining voxels of the object in the image (Peschmann- ¶0116, The dark areas represent the presence of radiation blocking material, e.g. ¼ inch lead alloy, and the white areas represent areas that are transparent to X-rays above keV; ¶0155, When the conventional system finds an X-ray opaque (“high density”) object in a bag, the system alarms).


9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Rothschild, (“Rothschild_394”) [US-5,642,394-A]
Regarding claim 8, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the analyzing (see Claim 1 rejection for detailed analysis), but does not explicitly disclose the method comprises animating the image of the object and the potential threat object.
However, Rothschild_394 discloses 
animating the image of the object and the potential threat object (Rothschild_394- col 3 lines 1-3, FIG. 1 illustrates an object 10 (animate or inanimate) being inspected for detection of any illegal materials, such as an illegal low Z component 22).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Rothschild_394, and apply animate object into Peschmann/Mery’s method for animating the image of the object and the potential threat object.
Doing so would significantly improve inspection of objects, either animate or inanimate.


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of “The design of megavoltage projection imaging systems: Some theoretical aspects” by W. Swindell (“Swindell”)
Regarding claim 9, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the isolating the potential threat object (see Claim 1 rejection for detailed analysis), but does not explicitly disclose the method comprises magnifying the image of the potential threat object.
However, Swindell discloses 
magnifying the image of the object (Swindell- page 861, 5th paragraph, These scalings to the image plane represent pinhole magnification of the source ( magnification factor = - b I a) and magnification of the object by projection with magnification factor M).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Swindell, and apply magnification of the object into Peschmann/Mery’s method so the isolating the potential threat object comprises magnifying the image of the potential threat object.
Doing so would improve image quality and "real-time" imaging capability.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Song et al., (“Song”) [US-2009/0034790-A1]
Regarding claim 10, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the isolating comprises removing portions of the reconstructed image data that occlude a view of the potential threat object by, at least one of, executing a view dependent virtual cut-away or rendering occluding portions of the reconstructed image data as transparent (Song- ¶0050, The rendered views are generated using a portion of the 3D data to render a particular object (e.g., the threat) or objects within the packed bad, and to discard obstructing structures to clearly render the object of interest (e.g., the threat). Once the final segmentation is completed, the detected threat objects are automatically indicated with ellipsoids on the 3D rendered images for the customs official 26. By combining volume rendering 304 with segmentation, the threats (e.g., explosive stimulants) are clearly visible and identified. The rendered views of the threats may be shared across the network 24).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Song, and apply the threats are clearly visible and identified into Peschmann/Mery’s method for rendering occluding portions of the reconstructed image data as transparent.
Doing so would provide remote access to baggage scanned images and passenger security information on a global level.


12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Myers, (“Myers”) [US-2019/0323946-A1]
Regarding claim 11, Peschmann in view of Mery, discloses the method of claim 1, does not explicitly disclose, but Myers discloses the method further comprising displaying the image of the potential threat object in a foreground by moving a visual position of the potential threat object from a first position on the display on to a second position on the display, wherein the second position appears closer to a viewer on the display relative to the first position (Myers- ¶0034-0035, While moving along a desired trajectory, either source or detector, the CT system 100 may take images at varying rates that include continuously, semi-continuously, or periodically. Each location a projection is taken may be referred to as a viewing angle […] the adjusted trajectories may be selected so that during a large part of the trajectory (e.g., during a disproportionality large fraction of the acquisition time) the source point is on the side of the sample where the ROI 112 is closer to the surface. By locating the adjusted trajectory as such, the data from the adjusted trajectory may include as much of the ROI 112 as possible from as close a distance as possible, e.g., reducing/minimizing the FOD for the ROI 112).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Myers, and apply the locating the adjusted trajectory as close a distance as possible into Peschmann/Mery’s method for moving a visual position of the potential threat object from a first position on the display on to a second position on the display, wherein the second position appears closer to a viewer on the display relative to the first position.
Doing so scan resolution of an ROI may be obtainable, higher quality images of an ROI is desirable.

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Park et al., (“Park”) [US-2016/0055650-A1]
Regarding claim 12, Peschmann in view of Mery, discloses the method of claim 1, and further discloses wherein the isolating the potential threat object (see Claim 1 rejection for detailed analysis) comprises  visually highlighting the potential threat object (Peschmann- ¶0111, The motion control system tracks where the inspection volume or region is located in relative to a specific reference point, such as the approximate outlines of the container [visually highlighting the potential threat object]; Mery- page 41, section 2.5 Baggage, It is interesting to highlight that series B0046, B0047 and B0048 (see for example Fig. 2.8) contains 600 X-ray images that can be used for automated detection of handguns, shuriken and razor blades [visually highlighting the potential threat object]).
The prior art does not explicitly disclose diminishing a remainder of the image after visually highlighting the potential threat object.
However, Park discloses 
diminishing a remainder of the image (Park- ¶0012, An occluded region caused when using a 2D image may be removed by performing frame interpolation in a surface region of an object by extracting the surface region of an object from 3D ultrasound volume data).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Park, and apply removing a surface region of an object by extracting the surface region of an object  into Peschmann/Mery’s method for diminishing a remainder of the image after visually highlighting the potential threat object.
Doing so would develop a method of performing frame interpolation by calculating a motion vector without causing an occluded region to reduce the amount of calculation.

14.	Claims 13-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Gudmundson et al., (“Gudmundson”) [US-2009/0175411-A1]
Regarding claim 13, Peschmann in view of Mery, discloses the method of claim 1, and does not explicitly disclose the method further comprising displaying a portion of the image that is not the potential threat object in a background by moving a visual position of the portion of the image that is not the potential threat object on the display on to a second position on the display, wherein the second position appears farther away to a viewer on the display relative to the first position.
However, Gudmundson discloses 
displaying a portion of the image that is not the potential threat object in a background by moving a visual position of the portion of the image that is not the potential threat object on the display on to a second position on the display (Gudmundson- Fig. 5A shows a viewing space 572 as a second position on the display; ¶0090, the processing unit 300 may process the image to reduce contrasts between feature information appearing in portions of the image outside the region of interest and background information appearing in portions of the image outside the region of interest [a visual position of the portion of the image that is not the potential threat object on the display]. Alternatively, the processing unit 300 may process the image to remove features from portions of the image outside the region of interest), wherein the second position appears farther away to a viewer on the display relative to the first position (Gudmundson- Fig. 5A shows a viewing space 572 as a second position on the display with the thumbnail image 526 a, 526 b and 526 c appears farther away to a viewer on the display relative to the first position; ¶0090, the processing unit 300 may process the image to reduce contrasts between feature information appearing in portions of the image outside the region of interest and background information appearing in portions of the image outside the region of interest [a visual position of the portion of the image that is not the potential threat object on the display]. Alternatively, the processing unit 300 may process the image to remove features from portions of the image outside the region of interest). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Gudmundson, and apply the viewing space with background information appearing in portions of the image outside the region of interest into the Peschmann/Mery’s method for displaying a portion of the image that is not the potential threat object in a background by moving a visual position of the portion of the image that is not the potential threat object on the display on to a second position on the display, wherein the second position appears farther away to a viewer on the display relative to the first position.
Doing so would provide improved security screening systems for use at airports, train stations, ports, mail sorting facilities, office buildings and other public or private venues.

Regarding claim 14, Peschmann in view of Mery and Gudmundson, discloses the method of claim 13, and further discloses the method comprising displaying the portion of the image that is not the potential threat object in a thumbnail on the display (Gudmundson- Fig. 5A shows a viewing space 572 on the display with the thumbnail image  526 a, 526 b and 526 c would display the portion of the image that is not the potential threat object in a thumbnail on the display; ¶0090, the processing unit 300 may process the image to reduce contrasts between feature information appearing in portions of the image outside the region of interest and background information appearing in portions of the image outside the region of interest [the portion of the image that is not the potential threat object]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Gudmundson, and apply the portions of the image outside the region of interest into the Peschmann/Mery’s method for displaying the portion of the image that is not the potential threat object in a thumbnail on the display.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.

Regarding claim 15, Peschmann in view of Mery and Gudmundson, discloses the method of claim 13, and further discloses the method comprising displaying the portion of the image that is not the potential threat object in a corner of a display (Gudmundson- Fig. 5A shows a viewing space 572 shows the portions of the thumbnail images 526 a, 526 b and 526 c at the border of display [corner of display]; ¶0090, the processing unit 300 may process the image to reduce contrasts between feature information appearing in portions of the image outside the region of interest and background information appearing in portions of the image outside the region of interest [the portion of the image that is not the potential threat object]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Gudmundson, and apply the thumbnail images and the portions of the image outside the region of interest into the Peschmann/Mery’s method for displaying the portion of the image that is not the potential threat object in a comer of a display.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.

Regarding claim 19, Peschmann in view of Mery, discloses the method of claim 17, and does not explicitly disclose wherein the visual isolating comprises modifying a visual scale of the portion of the reconstructed image data to make the visual presentation of the portion of the reconstructed image data visually larger than the portion of the reconstructed image data prior to the first physical touch.
However, Gudmundson discloses 
modifying a visual scale of the portion of the image data to make the visual presentation of the portion of the image data visually larger than the portion of the image data prior to the first physical touch (Gudmundson- Fig. 5A-C depict a graphical threat probability scale 590 conveying a likelihood that a threat was positively detected; ¶0117-0118, the perceived level of threat associated to the receptacle 104 is conveyed through two elements, namely a graphical threat probability scale 590 conveying a likelihood that a threat was positively detected in the receptacle 104 and a message 580 conveying a threat level and/or a handling recommendation […] n the example depicted in FIG. 5C, the graphical threat probability scale 590 conveys a confidence level (or likelihood) that a threat was positively detected in the receptacle 104 and includes various graduated levels of threats; Fig. 13g and ¶0101, depicts an enhanced image derived from the image depicted in FIG. 13 e wherein the region of interest 1302 has been enlarged relative to the portions of the image outside the region of interest 1302. The resulting enhanced image 1306 is such that the features inside the region of interest 1302 appear on a different scale that the features appearing in the portions of the image outside the region of interest 1302).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Gudmundson, and apply the graphical threat probability scale into the visual presentation of the portion of the reconstructed image data, as taught by Peschmann/Mery for modifying a visual scale of the portion of the reconstructed image data to make the visual presentation of the portion of the reconstructed image data visually larger than the portion of the reconstructed image data prior to the first physical touch.
Doing so would provide improved security screening systems for use at airports, train stations, ports, mail sorting facilities, office buildings and other public or private venues.

Regarding claim 21, Peschmann in view of Mery, discloses the method of claim 17, and does not explicitly disclose where a scale is provided along the isolated object to indicate the physical measurement of the object.
However, Gudmundson discloses 
a scale is provided along the object to indicate the physical measurement of the object (Gudmundson- Fig. 5A-C depict a graphical threat probability scale 590 conveying a likelihood that a threat was positively detected).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Gudmundson, and apply the graphical threat probability scale into the isolated object, as taught by Peschmann/Mery so a scale is provided along the isolated object to indicate the physical measurement of the object.
Doing so would provide improved security screening systems for use at airports, train stations, ports, mail sorting facilities, office buildings and other public or private venues.

15.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peschmann in view of Mery, further in view of Myers, (“Myers”) [US-2019/0323946-A1], still further in view of Gudmundson et al., (“Gudmundson”) [US-2009/0175411-A1]
Regarding claim 23, Peschmann in view of Mery, discloses the method of claim 1, and discloses the method further comprising enabling the user to interactively define any portion of the visually displayed reconstructed image data and select any portion of the visually displayed reconstructed image data to be isolated  (Peschmann- ¶0093, an operator actively identifies images that he or she believes corresponds to a potential threat. X-ray images from the first inspection stage are displayed to the operator, and the operator points to a suspicious object as it appears in both views. To support this functionality, operators use a computer system, comprising a mouse and monitor, to position cross hairs over the areas of interest on each of the images [interactively define any portion of the visually displayed reconstructed image data]; Mery- page 110, section 4.1 Introduction,  Image segmentation: Regions of interest of the X-ray image are identified and isolated from their surroundings; page 138, 3rd paragraph, The method uses an edge detection algorithm to obtain an edge image with closed and connected contours around the real defects. Thus, we use region growing to isolate each region enclosed by edges. The idea is to extract features from this isolated region (e.g., area, average of gray value, contrast, etc.) that can be used in a classification strategy [image data to be isolated]).
The prior art does not explicitly disclose the potential threat object is in the foreground and a remainder of the image is visually positioned in a corner of the display as a thumbnail.
However, Myers discloses 
the region of interest is in the foreground (Myers- ¶0034-0035, the adjusted trajectories may be selected so that during a large part of the trajectory (e.g., during a disproportionality large fraction of the acquisition time) the source point is on the side of the sample where the ROI 112 is closer to the surface [foreground]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery to incorporate the teachings of Myers, and apply the region of interest is closer to the surface into Peschmann/Mery’s method so the potential threat object is in the foreground. The suggestion/motivation would have been in order to substitute one known element for another to obtain predictable results and doing so scan resolution of an ROI may be obtainable, higher quality images of an ROI is desirable.
The prior art does not explicitly disclose, but Gudmundson discloses
a remainder of the image is visually positioned in a corner of the display as a thumbnail (Gudmundson- Fig. 5A shows a viewing space 572 shows the portions of the thumbnail images 526 a, 526 b and 526 c at the border of display [corner of display]; ¶0090, the processing unit 300 may process the image to reduce contrasts between feature information appearing in portions of the image outside the region of interest and background information appearing in portions of the image outside the region of interest [a remainder of the image]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Peschmann/Mery/Myers to incorporate the teachings of Gudmundson, and apply the thumbnail images and the portions of the image outside the region of interest into the Peschmann/Mery/Myers’s method so a remainder of the image is visually positioned in a corner of the display as a thumbnail.
Doing so would provide improved security screening systems for use at airports, train stations, ports, mail sorting facilities, office buildings and other public or private venues.


Allowable Subject Matter
16.	Claims 18, 20 and 22 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding Claim 18, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1, 17 and 18 as a whole, the combination of prior arts does
not teach replacing the portion of the reconstructed image data with a transparent void having dimensions equivalent to the portion of the reconstructed image data. Therefore, Claim 18 in the context of claim 1, 17 as a whole does comprise allowable subject matter.
Regarding Claim 20, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1, 17 and 20 as a whole, the combination of prior arts does
not teach a plurality of guide lines maintain spatial and contextual comprehension between said visually isolated portion and said remainder of the reconstructed image data of the object. Therefore, Claim 20 in the context of claim 1, 17 as a whole does comprise allowable subject matter.
Regarding Claim 22, the combination of prior arts teaches the method of Claim 1.
However in the context of claim 1, 17 and 22 as a whole, the combination of prior arts does
not teach in response to a second physical touch of the area of the display that depicts the portion of the reconstructed image data, visually placing the portion of the reconstructed image data back into the thumbnail such that it is in the same visual configuration as shown prior to the first physical touch. Therefore, Claim 22 in the context of claim 1, 17 as a whole does comprise allowable subject matter.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2013/0336447-A1 to Morton, X-ray Tomographic Inspection System for the Identification of Specific Target Items teaches an improved scanning process with a stationary X-ray source arranged to generate X-rays from a plurality of X-ray source positions around a scanning region, a first set of detectors arranged to detect X-rays transmitted through the scanning region, and at least one processor arranged to process outputs from the first set of detectors to generate tomographic image data (Abstract).
US-9,996,890-B1 to Cinnamon et al., Detection of items teaches screening security systems for use in public or private applications and, more particularly, to methods, systems, devices, and other elements directed to screening an object to facilitate the identifications of an item located therein (col 1, lines 16-20).
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619